Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                               CASE NO.: 0:21-cv-60438

  WILLIAM DESPAGNE,

             Plaintiff,

  v.

  HEALTHCARE REVENUE RECOVERY
  GROUP, LLC, and INPHYNET SOUTH
  BROWARD, LLC,

           Defendants.
  _____________________________________/

   DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC’S PETITION
         FOR REMOVAL WITH SUPPORTING MEMORANDUM OF LAW

        COMES NOW, the Defendant, Healthcare Revenue Recovery Group, LLC (“HRRG”), by

 and through its undersigned counsel, and respectfully petitions this Honorable Court for removal

 of the above-styled civil action from the County Court, in and for Broward County, Florida, to the

 United States District Court for the Southern District of Florida, Fort Lauderdale Division, and

 states as follows:

        1.      Defendants, Healthcare Revenue Recovery Group, LLC; and Inphynet South

 Broward, LLC are the named Defendants in a civil action brought against them in the County

 Court, in and for Broward County, Florida, styled: William Despagne v. Healthcare Revenue

 Recovery Group, LLC, and Inphynet South Broward, LLC, Case No.: COCE-21-003153. A copy

 of the Complaint served in that action, in addition to all process and pleadings served upon

 Defendant, will be docketed separately by the Clerk.

        2.      That the aforesaid action was filed with the Clerk of the County Court in Broward



                                                 1
Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 2 of 6
 William Despagne v. Healthcare Revenue Recovery Group, LLC, et al.
 Case No 0:21cv60438
 Petition for Removal to Federal Court

 County and service of process of said Summons and Complaint, was served upon the Defendant,

 Healthcare Revenue Recovery Group, LLC on February 2, 2021.

         3.      That the controversy herein between the Plaintiff and Defendants is a controversy

 based upon consumer protection rights created by and enforced through federal statutes. In this

 case, Plaintiff attempts to bring a pleading for alleged violations of the federal Fair Debt Collection

 Practices Act (“FDCPA”).

         4.      That the above-described action is a civil action of which this Court has original

 jurisdiction under the provisions of Title 28, United States Code, §1331, and is one which may be

 removed to this Court by the Defendant/Petitioner pursuant to the provisions of Title 28, United

 States Code, §1441(a), in that it is a civil action based upon a federal question over which this

 Court has original jurisdiction. Further, this Petition for Removal is being submitted to this Court

 within 30 days after service on Defendant, HRRG of the original Complaint, and is, therefore,

 timely pursuant to 28 U.S.C. §1446(b).

         WHEREFORE, Defendant, Healthcare Revenue Recovery Group, LLC respectfully

 requests that this Honorable Court enter its Order removing the entire case from the County Court,

 in and for Broward County, to the United States District Court, Southern District of Florida, Fort

 Lauderdale Division.

      MEMORANDUM OF LAW IN SUPPORT OF ITS PETITION FOR REMOVAL

                                    Statement of the Case and Facts

         The instant suit is a civil action which includes a federal question, specifically, a claim that

 the Defendant, Healthcare Revenue Recovery Group, LLC (“HRRG” or “Defendant”) allegedly

 violated Plaintiff’s consumer protection rights under the federal Fair Debt Collection Practices

 Act, namely, 15 U.S.C. Section 1692. The Complaint seeks an award of damages against the


                                                      2
Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 3 of 6
 William Despagne v. Healthcare Revenue Recovery Group, LLC, et al.
 Case No 0:21cv60438
 Petition for Removal to Federal Court

 Defendant for alleged actions taken during the course of debt collection attempts by the Defendant

 against the Plaintiff, which are asserted to violate the FDCPA. Plaintiff seeks statutory, actual,

 and/or punitive damages and seeks judgment for those damages against the Defendant for this

 alleged conduct.

                                       Federal Court Jurisdiction

         This Court has jurisdiction of this case pursuant to 28 U.S.C. §1331. Section 1331 states

 as follows:

         “§1331. Federal question.

         The federal district courts shall have original jurisdiction of all civil actions arising
         under the Constitution, laws or treaties of the United States.

         The complaint herein raises a federal question and satisfies the jurisdictional requirements

 of 28 U.S.C. §1331. This Honorable Court, therefore, has original jurisdiction of this civil action.

                                                 Removal

         This is an action which may properly be removed to this Court pursuant to 28 U.S.C. §1441

 which states in pertinent part as follows:

         “Except as otherwise expressly provided by act of Congress, any civil action
         brought in a state court of which the district courts of the United States has original
         jurisdiction, may be removed by the defendant or the defendants, to the district
         court of the United States for the district and division embracing the place where
         such action is pending . . . ”

         Given that this action is one over which the United States District Court for the Southern

 District of Florida, Fort Lauderdale Division, would have original jurisdiction, this case may

 properly be removed by Defendants pursuant to 28 U.S.C. §1446(a) which provides:

         “A defendant or defendants desiring to remove any civil action or criminal
         prosecution from a state court shall file in the district court of the United States for
         the district and division within which such action is pending a Notice of Removal,

                                                      3
Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 4 of 6
 William Despagne v. Healthcare Revenue Recovery Group, LLC, et al.
 Case No 0:21cv60438
 Petition for Removal to Federal Court

         signed pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing
         a short and plain statement of the grounds for removal, together with a copy of all
         process, pleadings and orders served upon such defendant or defendants in such
         action.”

         In the instant suit, Defendant, HRRG has filed a Notice which complies with 28 U.S.C.

 §1446(a), in that it sets forth facts that show that this Court has original jurisdiction and that this

 case is subject to removal.

                                         Timeliness of Removal

         28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or proceeding shall

 be filed within thirty (30) days after receipt by Defendant, through service or otherwise, of a copy

 of the initial pleading setting forth the claim for relief upon which the action or proceeding is

 based. Additionally, that each defendant shall have thirty (30) days after receipt by service on that

 defendant of the initial pleading or summons to file the notice of removal. Here, the original

 Complaint was filed with the Court and served upon HRRG on February 2, 2021. Accordingly,

 this Petition for Removal is being submitted to this Court less than thirty (30) days from service

 of the Complaint on Defendant, HRRG.

                                       Consent of Co-Defendants

         Undersigned counsel represents that Defendant, Inphynet South Broward, LLC hereby

 consents to the above removal as evidenced by the Joinder and Consent attached as Exhibit A.


                                       Supplemental Jurisdiction

         This Court has the discretion to exercise supplemental jurisdiction over any state law

 claims which have been asserted as part of the underlying action. 28 U.S.C. §1441(c) provides as

 follows:

         “Whenever a separate and independent claim or cause of action within the

                                                      4
Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 5 of 6
 William Despagne v. Healthcare Revenue Recovery Group, LLC, et al.
 Case No 0:21cv60438
 Petition for Removal to Federal Court

         jurisdiction conferred by §1331 of this Title, is joined within one or more otherwise
         non-removable claims or causes of action, the entire case may be removed and the
         district court may determine all issues therein, or, in its discretion, may remand all
         matters in which state law predominates.”

         As such, Plaintiff’s claims for violations of the Florida Consumer Collection Practices Act

 (FCCPA) have arisen out of the same factual allegations as the claims under the FDCPA.

                                          Conclusion

         For the foregoing reasons, this Honorable Court should grant Defendant, Healthcare

 Revenue Recovery Group, LLC’s Petition and enter an Order removing the entire case from the

 County Court, in and for Broward County, to the United States District Court, Southern District

 of Florida, Fort Lauderdale Division.

         Dated this 24th day of February 2021.

                                                    Respectfully submitted,


                                                    /s/ Ernest H. Kohlmyer
                                                    Ernest H. Kohlmyer, III, Esq., LL.M.
                                                    Florida Bar No. 110108
                                                    skohlmyer@shepardfirm.com
                                                    Shepard, Smith, Kohlmyer & Hand, P.A.
                                                    2300 Maitland Center Parkway, Suite 100
                                                    Maitland, FL 32751
                                                    Telephone (407) 622-1772
                                                    Facsimile (407) 622-1884
                                                    Attorneys for Defendant, Healthcare
                                                    Revenue Recovery Group, LLC




                                                      5
Case 0:21-cv-60438-AHS Document 1 Entered on FLSD Docket 02/24/2021 Page 6 of 6
 William Despagne v. Healthcare Revenue Recovery Group, LLC, et al.
 Case No 0:21cv60438
 Petition for Removal to Federal Court




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 February 24, 2021, with the Clerk of the Court by using the electronic filing system. I further

 certify that the foregoing has been sent via electronic transmission to the following: Jibrael S.

 Hindi, Esquire at jibrael@jibraellaw.com; Thomas J. Patti, Esquire at tom@ jibraellaw.com; Paul

 Herman       at     paul@consumeradvocatelaw.com;              Joel    A.    Brown,     Esquire    at

 joel.brown@friedmanandbrown.com (Attorneys for Plaintiff).



                                                          /s/ Ernest H. Kohlmyer, III
                                                          Ernest H. Kohlmyer, III, Esq., LL.M.
                                                          Florida Bar No.: 110108
                                                          skohlmyer@shepardfirm.com
                                                          Shepard, Smith, Kohlmyer & Hand, P.A.
                                                          2300 Maitland Center Parkway, Suite 100
                                                          Maitland, Florida 32751
                                                          Telephone (407) 622-1772
                                                          Facsimile (407) 622-1884
                                                          Attorneys for Defendant, Healthcare
                                                          Revenue Recovery Group, LLC




                                                      6
